COBB, Judge.
After careful review, this court finds the appellant’s initial argument, that the trial court erred when sentencing on Case Numbers 93-2915 and 94-1338 because it failed to utilize a single guidelines score-sheet for both offenses, to be without merit. Wood v. State, 655 So.2d 212 (Fla. 5th DCA 1995) (utilizing 1994 scoresheet for new substantive offense and 1993 scoresheet for prior forgery offense where probation had been revoked). See also Heath v. State, 656 So.2d 527 (Fla. 1st DCA 1995) (trial court did not err when it used two guideline scoresheets, one for offenses committed in 1993, and an*401other for offenses committed in 1994). § 921.001(4)(b)l., 2., Fla.Stat. (Supp.1994).
We agree, however, that the 1994 score-sheet was not as comprehensive as is contemplated by Rule 3.702(d)(1), Florida Rule of Criminal Procedure. As such, the sentence in Case Number 94-1338 is reversed and remanded for a corrected scoresheet and re-sentencing.
•REVERSED AND REMANDED.
PETERSON, C.J., and SHARP, W., J., concur.